McALLISTER, C. J.,
dissenting.
It is a rule of ancient vintage in Oregon that where the recovery of attorney fees is authorized by statute, *381the amount to be allowed is an issue of fact to be determined by the trier of fact upon pleading and evidence in the same manner as any other question of fact. State High. Com. v. Kendrick, 227 Or 608, 363 P2d 1078 (1961), and cases there cited. If the other issues of fact are tried to a jury, then the amount of the attorney fees should be tried to a jury. State v. Ganong, 93 Or 440, 184 P 233 (1919), and cases there cited.
There is nothing in ORS 366.380 (9) to indicate that the legislature intended to change a rule that has been followed in Oregon from the beginning. I dissent.